Citation Nr: 0407670	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-09 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
weather injury.

2.  Entitlement to service connection for residuals of 
asbestos exposure.

3.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities (TDIU)


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law




ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
September 1947, and from August 1949 to December 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of December 2002 rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The Board notes that in June 2002, the veteran sought 
entitlement to an earlier effective date for increased 
evaluations assigned for bilateral hearing loss and tinnitus.  
The RO issued a statement of the case in September 2002; 
however, the veteran did not file a VA Form 9, Substantive 
Appeal.  Thus, those issues are not before the Board for 
appellate consideration.  Additionally, in an April 2003 
rating decision, the RO denied entitlement to service 
connection for chronic obstructive pulmonary disease claimed 
as a respiratory lung condition secondary to service-
connected pulmonary tuberculosis.  The veteran has not filed 
a notice of disagreement as to that decision; thus it is not 
in appellate status.  


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the duty to assist has been met.  

2.  The veteran does not have any diagnosed residuals of cold 
weather injury and there is no medical evidence of a nexus 
between any of his current symptomatology and exposure to 
extreme cold weather.  

3.  The veteran's service-connected PTSD is manifested by no 
more than occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress.

4.  The veteran is service-connected for tinnitus, evaluated 
as 10 percent disabling; bilateral hearing loss, evaluated as 
10 percent disabling; PTSD, evaluated as 10 percent 
disabling; and pulmonary tuberculosis, evaluated as 
noncompensable, with a combined disability rating of 30 
percent.

5.  The veteran graduated from high school and attended two 
years of college, and he has occupational experience as a 
farmer and truck driver as well as experience in the areas of 
sales and management.  

6.  The veteran's service-connected disabilities do not 
prevent him from securing and following substantially gainful 
employment consistent with his education and work experience.  



CONCLUSIONS OF LAW

1.  Residuals of cold weather injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.655 (2003).  

2.   The criteria for an evaluation in excess of 10 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  

3.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.655, 4.15, 4.16, 
4.18, 4.25 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  The intended effect 
of the new regulation is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the veteran's 
claims.  The record contains the veteran's service medical 
records, VA treatment records, private treatment records, and 
private medical statements.  No additional pertinent evidence 
has been identified by the veteran as relevant to these 
issues.  Under these circumstances, no further action is 
necessary to assist the veteran with his claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection, an increased evaluation of 
his PTSD, and TDIU benefits.  The discussions in the rating 
decision and statement of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Additionally, a RO 
letter dated in June 2002 explained to the veteran what 
information and/or evidence was necessary to support his 
claims, what information and/or evidence was needed from him, 
what information and/or evidence VA would obtain for him, and 
where to send the information or evidence.  The Board 
therefore finds that the notice requirements of the new law 
have been met.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Finally, the Unites States Court of Appeals for Veterans 
Claims' (Court's) decision in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran was provided notice of the VCAA in a 
June 2002 letter from the AOJ, and the AOJ initially denied 
the veteran's claims in a December 2002 rating decision.  
Thus, the timing requirement of Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004) has been met.  In 
Pelegrini, the Court also held that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter provided to the 
appellant does not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The June 2002 VCAA notice letter 
did inform the veteran that he should tell the AOJ of any 
additional evidence he wanted VA to obtain, and that he could 
submit statements from private doctors, himself, or other 
people in support of his claims.  A separate June 2002 letter 
from the AOJ requested a history of asbestos exposure before, 
during and after military service, including information as 
to how the veteran was exposed, the location and dates of 
exposure, and the types of jobs in which the veteran was 
employed during exposure.  The letter also requested a 
history of all employment since discharge from military 
service and a complete account of all medical care received 
during and after military service.  Finally, the February 
2003 Statement of the Case informed the veteran of what 
evidence had been considered and what evidence or information 
was needed to substantiate the veteran's claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless error.  
 
Factual Background

Service personnel records demonstrate that the veteran worked 
as a farmer and a truck driver prior to his military service.  
Service medical records demonstrate that upon enlistment 
examination dated in October 1943, the veteran's systems were 
clinically evaluated as normal with the exception of 2nd 
degree pes planus.  Clinical records demonstrate treatment 
for the mumps in January 1944, lobar pneumonia in February 
1944, and chancroid in January 1946.  Upon separation 
examination dated in September 1947, the veteran's systems 
were clinically evaluated as normal.  An August 1949 
enlistment examination reflects that the veteran's systems 
were clinically evaluated as normal.  A May 1952 Report of 
Medical Examination reflects a small spur on the right side 
of the septum and loss of hearing acuity.  Clinical records 
also reflect treatment for a fungus infection on the hands in 
June 1952.  A December 1953 separation examination reflects 
the veteran's systems were clinically evaluated as normal.  

Private treatment records dated in 1957 demonstrate diagnoses 
and treatment relevant to pulmonary tuberculosis and 
urticaria affecting the hands.  A physical examination dated 
in February 1957 reflects unremarkable lung percussions, 
clear auscultation in the lungs, good chest movement, present 
radial, inguinal, and posterior tibial pulses, no varicose 
veins, and unremarkable nail beds.  

In a July 1957 rating action, the RO granted entitlement to 
service connection for pulmonary tuberculosis.  

Upon VA examination dated in June 1957, a diagnosis of 
minimal pulmonary tuberculosis was noted.  Upon VA 
examination dated in October 1957, a diagnosis of minimal 
pulmonary tuberculosis was noted.  A January 1963 VA hospital 
summary reflects diagnoses of minimal pulmonary tuberculosis 
and pulmonary hemorrhage secondary to the pulmonary 
tuberculosis.  VA treatment records dated in 1989 demonstrate 
treatment for hearing loss and tinnitus.  VA examinations 
dated in March and April 1991 demonstrate diagnoses of 
bilateral hearing loss and tinnitus.  

In a May 1991 rating action, the RO granted entitlement to 
service connection for bilateral hearing loss and tinnitus.  

VA treatment records dated from 1999 to 2002 demonstrate 
diagnoses of hearing loss, hiatal hernia, hypertension, 
chronic obstructive pulmonary disease, and glaucoma.  An 
August 1999 clinical record reflects the veteran denied edema 
in the lower extremities, chest pain, and shortness of 
breath.  In December 2000, the veteran complained of feeling 
fatigued all of the time but denied any depression.  In April 
2001, the veteran denied feelings of depression, 
hopelessness, and lack of interest or pleasure.  A March 2002 
VA audiological examination reflects bilateral sensorineural 
hearing loss and tinnitus.  A May 2002 clinical record 
reflects that the veteran complained of shortness of breath 
when lying down and his legs and feet feeling cold all of the 
time.  A diagnosis of emphysema was noted.  

Private hospital records dated from 2000 to 2002 demonstrate 
that upon physical examination dated in January 2000, the 
veteran's extremities were noted to have no clubbing, 
cyanosis, or edema.  Occasional expiratory rhonchi were noted 
in the anterior lung fields.  An assessment of 
bronchopneumonia, vomiting, and diarrhea was noted.  A 
January 2000 chest x-ray report reflects an impression of no 
vascular congestion or acute parenchymal infiltrate, no 
evidence for pulmonary granulomatous disease with stable 
appearance since prior imaging, emphysematous changes with 
scattered fibrotic strands, and multiple old healed rib 
fractures.  Pulmonary function studies dated in April 2002 
note moderate restriction.  

An April 2002 statement drafted by the veteran's 
representative and apparently signed by a private physician's 
assistant indicates that the veteran currently suffers from 
cold sensation and arthritis/joint stiffness.  A separate 
April 2002 statement signed by S. Schied, PA-C, states that 
the veteran was seen for multiple problems with his lungs, 
including periodic shortness of breath.  It states that the 
veteran was hospitalized with bronchopneumonia in 2000 and x-
ray examination showed calcified granuloma in the right upper 
lobe, emphysematous changes with scattered fibrotic strands 
present, and flattening of the diaphragm.  Some pleural 
thickening along the lateral right hemithorax with evidence 
for old healed lateral right rib fractures was also noted.  
Pulmonary function studies were noted as showing moderate 
restriction and slightly decreased oximetry secondary to 
emphysema was also noted.  The certified physician's 
assistant stated he assumed that it was at least as likely as 
not that the findings on x-ray and the veteran's decreased 
oximetry level could have been a result of exposure to 
asbestos.  

A June 2002 VA mental health evaluation reflects that the 
veteran reported experiencing flashbacks and a quick temper.  
He denied any sleep disturbances.  It was noted that the 
veteran stated he could work, but felt he should not be doing 
so because of his physical problems.  It was noted that the 
veteran had no difficulty with crowds.  The veteran was noted 
to speak well with no articulation or production 
difficulties.  His associations were logical and his stream 
of mental activity was noted as beyond reproach.  The 
examiner noted the veteran spoke with logic and clarity.  The 
examiner noted that the veteran's affect and mood, while 
certainly symptomatic of some anxiety, also revealed very 
little that could be labeled in a clinical manner.  The 
veteran's mental content was free of preoccupation, 
compulsion, delusion or paranoid ideation.  The examiner 
stated that as far as he could ascertain, the veteran had not 
experienced any classic psychotic symptoms such as 
hallucinations, thought broadcasting, thought insertion, 
alien in control of ideas, or ideas of reference or 
illusions.  It was noted that the veteran's personality 
showed he was self-confident and a survivor.  The examiner 
noted there was no impairment in cognitive functioning.  The 
examiner did state that the veteran's insight into his own 
difficulty was poor.  The examiner noted that the veteran 
thought virtually everything that was wrong with him 
physically was caused by the war.  The examiner stated that 
he suspected any conscientious medical person would dispel 
that particular attitude.  A diagnosis of chronic, mild PTSD 
was noted with a Global Assessment of Functioning (GAF) score 
of 65.  The examiner stated that he found nothing in the 
veteran's mental status that would reduce significantly his 
general daily activity, adherence to personal habit or 
ability to carry out appropriate lifestyles.  The examiner 
also opined that the veteran's personality and coping skills 
had neutralized the problems of occasional flashbacks and 
sleeplessness.  It was noted the veteran reported sleeping, 
eating, and libido habits that were well within average 
limits.  The examiner also opined that the veteran's war 
experiences took their toll with respect to his preservation 
of recall and generally his discomfort, but he saw nothing 
within the veteran's cognitive or emotional system that would 
interfere vocationally except for the veteran's unwillingness 
to do so.  

In his June 2002 application for TDIU benefits, the veteran 
reported that he last worked full-time in 1979.  He reported 
previous employment in the areas of sales and grocery store 
manager.  The veteran also reported attending two years of 
college.  In the "Remarks" section of the application, the 
veteran stated that he could not hear.  

A July 2002 statement from a private physician states that 
the veteran was exposed to asbestos while serving in the 
military in the 1960's.  It was noted that the veteran was 
hospitalized in 2000 with bronchopneumonia and chest x-ray 
showed emphysematous changes with scattered fibrotic strands 
as well as a one centimeter calcified granuloma in the right 
upper lung.  It was also noted that the veteran currently had 
shortness of breath with exertion with decreased breath 
sounds in all lung fields, particularly posteriorly.  The 
physician stated the veteran was not currently on any 
medication for chronic lung disease, but was taking 
medication for hypertension and gastroesophageal reflux 
disease.  

The record reflects that the veteran failed to report for VA 
general medical, cold injury, tuberculosis, and respiratory 
examinations scheduled in August 2002.

Analysis

I.  Service Connection Claim

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Certain chronic disabilities will be presumed to be related 
to service if manifested to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The veteran is seeking entitlement to service connection for 
residuals of cold weather injury and residuals of asbestos 
exposure.  In regard to the claim for residuals of cold 
weather injury, the veteran's service medical records are 
silent for complaints, treatment, or diagnoses related to a 
cold weather injury.  Post-service medical records are also 
silent for any treatment or diagnoses of residuals of cold 
weather injury.  A February 1957 private physical examination 
report notes present radial and posterior tibial pulses and 
unremarkable nail beds.  A private physical examination dated 
in January 2000 also noted no abnormalities in the veteran's 
extremities.  A May 2002 clinical record reflects that the 
veteran complained his legs and feet were cold all of the 
time; however, a diagnosis of emphysema was noted.  

The Board is aware of the April 2002 statement drafted by the 
veteran's representative.  The statement indicates that the 
veteran's physician should review his service records and 
provide VA with a diagnosis, prognosis and nexus.  The 
statement lists various symptomatology and asks the veteran 
to have his physician state whether he has ever experienced 
any of them.  The statement reflects what is apparently the 
signature of a physician's assistant at the bottom and has 
check marks by the two symptoms of cold sensation and 
arthritis/joint stiffness.  However, the April 2002 statement 
does not constitute medical evidence of a diagnosis of 
residuals of a cold weather injury.  The statement reflects 
only that the veteran experiences the two symptoms of cold 
sensation and arthritis/joint stiffness.  It provides no 
medical diagnosis or opinion that those symptoms, or any 
others experienced by the veteran, are residuals of cold 
weather injury or the result of exposure to extreme cold 
weather.  

A claim for service connection for a disability must be 
accompanied, at a minimum, by medical evidence establishing 
that the claimant currently has the claimed disability.  
Absent proof of a present disability there can be no valid 
claim. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The Board notes that 
the veteran was scheduled for a VA cold injury examination in 
August 2002, but he failed to report for the examination.  In 
an August 2002 letter from the RO, the veteran was informed 
that VA examinations would be scheduled for his respiratory, 
cold weather, and unemployability claims.  He was also 
informed that without complete examinations, VA might not be 
able to make a fair and complete assessment of his 
disabilities and his claims could be denied.  A copy of that 
letter was also mailed to the veteran's representative.  In a 
February 2003 Statement of the Case, the veteran and his 
representative were notified of the veteran's failure to 
report for the scheduled VA examinations.  The veteran and 
his representative have not provided any good cause for 
missing the examinations, nor have they requested that the 
examinations be rescheduled.  Pursuant to 38 C.F.R. § 3.655, 
the veteran's claim must be decided based upon the evidence 
of record.  

Thus, in the absence of a current diagnosis of any residuals 
of cold weather injury and the absence of any medical 
evidence of a nexus between the veteran's current 
symptomatology and exposure to extreme cold weather during 
service, the Board is compelled to conclude that service 
connection for residuals of cold weather injury is not 
warranted as the preponderance of the evidence is against the 
veteran's claim.  It follows that there is not such a state 
of equipoise of the positive evidence with the negative 
evidence to otherwise warrant a favorable determination as to 
this issue.  See 38 U.S.C.A. § 5107(b).

II.  Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. § Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities. In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2003) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).


The veteran's PTSD is currently evaluated as 10 percent 
disabling under the portion of the Schedule for Rating 
Disabilities that pertains to mental disorders, 38 C.F.R. § 
4.130, Diagnostic Code 9411.  A 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted for PTSD with occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See 38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.

Following a full and thorough review of the evidence of 
record, the Board concludes that the veteran's PTSD related 
symptomatology does not warrant an evaluation in excess of 
the currently assigned 10 percent.  The June 2002 VA mental 
health examination reflects that the veteran denied any sleep 
disturbances, hallucinations, delusions, or paranoid 
ideations.  The veteran spoke with logic and clarity and 
showed no impairment in cognitive function.  It was also 
noted that the veteran had no difficulty with crowds.  The 
examiner opined that there was nothing in the veteran's 
mental status that would significantly reduce his general 
daily activity, adherence to personal habit or ability to 
carry out appropriate lifestyles.  The examiner also opined 
that he saw nothing in the veteran's cognitive or emotional 
system that would interfere vocationally except the veteran's 
unwillingness to do so.  The examiner assigned a GAF score of 
65.  The examiner's findings are consistent with VA treatment 
records dated in 2000 and 2001.  Thus, the evidence 
demonstrates symptoms consistent with a 10 percent disability 
rating.  

The medical evidence does not demonstrate intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, suspiciousness, panic 
attacks, chronic sleep impairment, or mild memory loss.  
Furthermore, there is no medical evidence of flattened 
affect, difficulty in understanding complex commands, 
impairment of short or long term memory, impaired judgment, 
impaired abstract thinking, disturbances of mood or 
motivation, circumstantial speech, suicidal ideation, 
obsessional rituals, illogical or obscure speech, depression 
affecting the ability to function, neglect of personal 
appearance or hygiene, impaired impulse control, spatial 
disorientation, difficulty in adapting to stressful 
circumstances, or inability to establish and maintain 
effective relationships.  The medical evidence does not 
demonstrate total and social occupational impairment due to 
such symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, or memory 
loss for names of close relatives, own occupation, or name.  
Thus, the Board concludes that the veteran's symptomatology 
does not warrant the assignment of a rating in excess of 10 
percent for service-connected PTSD.  

The Board notes that it has considered all of the evidence, 
including service medical records and post-service medical 
records.  A disability evaluation in excess of 10 percent is 
denied based upon the totality of the evidence, without 
predominate focus on the recent evidence of record.  Such 
review is consistent with the Court's decision in Fenderson 
v. West, 12 Vet. App. 119 (1999).

III.  TDIU Claim

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total when 
the veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability, such disability shall be ratable as 60 percent or 
more and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).

In the present case, the veteran is service-connected for 
tinnitus, evaluated as 10 percent disabling; bilateral 
hearing loss, evaluated as 10 percent disabling; PTSD, 
evaluated as 10 percent disabling; and for pulmonary 
tuberculosis, evaluated as noncompensable.  The veteran has a 
combined disability rating of 30 percent.  See 38 C.F.R. § 4. 
25, Table 1.  Thus, he does not meet the percentage criteria 
under 38 C.F.R. § 4.16(a).  However, the Board must also 
consider 38 C.F.R. §§ 4.16(b), permitting such a rating on an 
extraschedular basis.  The Board must now consider whether 
these service-connected disabilities render the veteran 
unable to obtain and retain substantially gainful employment.

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disabilities on his ability to keep and maintain 
substantially gainful employment.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

A review of the record reflects that the veteran last worked 
full-time in 1979 as a grocery store manager.  He has not 
tried to obtain employment since that time.  The veteran's VA 
application for TDIU benefits reflects that he graduated from 
high school and attended two years of college.  It also 
reflects previous employment as a salesman.  In the 
"Remarks" section of the application, the veteran reported 
that he could not hear.  

The June 2002 VA mental health examination report reflects 
that the veteran stated he could work, but felt he should not 
be doing so because of his physical problems.  The Board 
notes that the veteran was scheduled for VA general medical, 
cold injury, tuberculosis, and respiratory examinations in 
August 2002, but he failed to report for the examinations.  
As previously noted, in an August 2002 letter from the RO, 
the veteran was informed that VA examinations would be 
scheduled for his respiratory, cold weather, and 
unemployability claims.  He was also informed that without 
complete examinations, VA might not be able to make a fair 
and complete assessment of his disabilities and his claims 
could be denied.  A copy of that letter was also mailed to 
the veteran's representative.  In a February 2003 Statement 
of the Case, the veteran and his representative were notified 
of the veteran's failure to report for the scheduled VA 
examinations.  The veteran and his representative have not 
provided any good cause for missing the examinations, nor 
have they requested that the examinations be rescheduled.  
Thus, the Board must decide this claim based upon the 
evidence of record.  See 38 C.F.R. § 3.655.

Following a full and thorough review of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
TDIU benefits.  The evidence does not demonstrate that the 
veteran is unable to secure or follow a substantially gainful 
occupation solely by reason of his service-connected 
disabilities.  There is no persuasive evidence of record 
demonstrating that the veteran's service-connected 
disabilities alone render him unemployable, nor is the 
evidence in a state of equipoise on that question.  To the 
contrary, the evidence suggests that the veteran is capable 
of substantially gainful employment.  The record reflects 
that the veteran has completed high school and two years of 
college and has sales and managerial experience.  The medical 
evidence demonstrates that the veteran's service-connected 
pulmonary tuberculosis has been inactive since the late 
1960's and his service-connected PTSD has been described as 
mild.  The VA mental health examiner opined that he saw 
nothing within the veteran's cognitive or emotional system 
that would interfere vocationally.  The veteran's service-
connected bilateral hearing loss and tinnitus are each 
evaluated as only 10 percent disabling, and a March 2002 VA 
audiological examination notes that the veteran does wear 
hearing aids.  Thus, there is no persuasive evidence of 
record demonstrating or suggesting that the veteran is 
unemployable as a result of his service-connected 
disabilities.  

In summary, the preponderance of the evidence is against a 
finding that the veteran's service-connected disabilities 
render him incapable of performing the mental and physical 
acts required by employment consistent with his education and 
work history.  Although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim of entitlement to TDIU benefits.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for residuals of cold 
weather injury is denied.

Entitlement to an evaluation in excess of 10 percent for PTSD 
is denied.

Entitlement to TDIU benefits is denied.




REMAND

It does not appear that a medical examination with an opinion 
directly addressing the matter of asbestos exposure has been 
accomplished.   Accordingly, the case is REMANDED to the RO 
for the following action:

1.  The RO should arrange for the veteran 
to be examined by an appropriate medical 
specialist in order to determine whether 
the veteran has a respiratory disability 
attributable to asbestos exposure.  The 
examiner should be specifically asked to 
comment on the role which asbestos 
exposure has had in the development of 
any respiratory disease.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.

2.    Following completion of the 
development requested, the RO should 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



